Third District Court of Appeal
                              State of Florida

                      Opinion filed February 3, 2021.

                           ________________

                            No. 3D20-1791
                       Lower Tribunal No. 13-7027
                          ________________


                      Ottawa Properties 1 LLC,
                                Appellant,

                                    vs.

                        U.S. Bank, N.A., etc.,
                                Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Veronica A. Diaz, Judge.

     Wesoloski Carlson, P.A., and Erik D. Wesoloski, for appellant.

      Akerman LLP, and Nancy M. Wallace (Tallahassee) and William P.
Heller (Fort Lauderdale), for appellee.


Before LOGUE, LINDSEY, and HENDON, JJ.

     PER CURIAM.



                     ON CONFESSION OF ERROR
      Ottawa Properties 1 LLC, defendant titleholder in a foreclosure action,

appeals a non-final order denying its motion to quash service of process.

Ottawa had moved in the trial court to quash service of process on the basis

that U.S. Bank failed to file a return receipt, as required by section 48.161(1),

Florida Statutes, and failed to attempt service at Ottawa’s principal address

or its manager’s address, pursuant to section 48.062, Florida Statutes,

before effecting substitute service on the Secretary of State. Based upon

U.S. Bank’s commendable confession of error, and our review of the record,

we reverse the denial of the motion to quash service and remand for further

proceedings.

      Reversed and remanded.




                                       2